The Supreme Court held the evidence admissible, and denied the motion, holding the letter admissible as a part of the res gesta, to show that the purchase was an individual transaction of Tail!, the deceased partner. But on writ of error from this judgment,
The Court of Errors held that the letter of the partner who purchased the draft was not competent evidence for the plaintiffs as a part of the res gesta to prove the purchase an individual transaction of Vaill, nor for any purpose whatever as evidence in their favor; and the judgment of the Supreme Court was reversed by a vote of 24 to 1.